DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.
Claims 3-7, 12-15 have been cancelled.  Claims 1-2 have been amended.  Claims 1-2, 8-11 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 8-11 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of copending Application No. 16/217,421; and claims 1-14 of copending Application No. 16/829,610; provisional obviousness-type double patenting rejections because the conflicting claims have not in fact been patented.

Claims 1-2, 8-11 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over U.S. Patents 7696212; 7838529; 8178541; 8119648; 8232281; 8513264; 8664232; 8673927; 8846695; 8853156; 9034883; 9149478; 9173859; 9186392; 9457029; 9486526; 9526728; 9526730; 10034877; 10080754; 10092571; and 10195203, each in view of Buechler et al. (US Patent Application 2005/0148029 A1). 
Each of the rejections above follow the fact pattern as the 103 obviousness rejection below.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Eisenreich et al. (US Patent Application 2010/0209506 A1, of record) in view of Buechler, et al. (US Patent Application 2005/0148029 A1, of record).
The instant claims are directed to a method for treating SIRS or sepsis in a patient in need thereof by administering the DPP-4 inhibitor, linagliptin.
Eisenreich teaches methods of treating or preventing metabolic disorders by administering pharmaceutical compositions comprising linagliptin, wherein the disorder is type 2 diabetes, obesity (claim 1 and 17), nephropathy, heart failure (paragraph 0044), or renal insufficiency (paragraph 0288).  Type 2 diabetes is the most frequent cause of vision loss, renal failure, and 2-5 fold increase in cardiovascular disease risk (paragraph 0005).
However, Eisenreich does not expressly recite treating SIRS or sepsis.  
Buechler et al. teach methods and compositions to identify and use diagnostic markers to treat SIRS and sepsis. (p. 1, para [000], column 1), wherein such markers include diabetes mellitus (p. 15, column 1, bottom of page, last two lines), and DPP-IV (p. 23, para [081], column 1, and p. 31, column 1, para [0229], and column 2, para [0230]).  
 and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Eisenreich teaches linagliptin as a treatment for diabetes, type 2, and the complications that result from the treatment of diabetes mellitus. Buechler et al. teach methods and compositions to identify and use diagnostic markers to treat SIRS and sepsis, wherein these markers include diabetes mellitus and DPP-IV.
A person of ordinary skill would understand from the teachings of Eisenreich and Buechler that the administration of linagliptin is useful to treat patients with diabetes mellitus, which is a marker for susceptibility to SIRS and sepsis. Therefore, a person of ordinary skill would have a reasonable expectation that the administration of lingaliptin to a patient suffering from diabetes mellitus, would successfully be treated for SIRS/sepsis as well.
It is noted that the limitation regarding “increasing survival rate and/or reducing mortality” will obviously occur since this is result of administering the same claimed active agent (linagliptin) to the same claimed patient population (patients with SIRS/sepsis).

Response to Arguments
Applicant argues that Buechler does neither specifically teach nor directly suggest (let alone demonstrate) that any anti-diabetes therapy or any treatment by a DDP-IV inhibitor (even less by linagliptin) is effective to treat manifest SIRS and/or sepsis systemically.  There is no plain direction apparent in Buechler as to which of the many possible options of markers and marker panels is likely to be successful to treat complex disease SIRS and/or sepsis.  The working examples of Buechler rather indicate a preference in markers other than DPP-IV.  

	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
Applicant also argues that even if the skilled artisan would find a suggestion to use an inhibitor of soluble DPP-IV to treat SIRS/sepsis, the skilled artisan would need to select from among the thousands of DPP-IV inhibitors known at the time and choose linagliptin as described by Eisenreich.  Nothing in the combination of references teaches or suggests that linagliptin should be selected, let alone that it would have the beneficial properties of reducing mortality rates in condition of manifest sepsis/septic shock. 
This is not persuasive because Eisenreich clearly teaches a method of treating metabolic disorders, such as diabetes, by administering linagliptin.  Buechler makes the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627